Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-4, 7, 8, 10, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reding et al. (US 6,188,907) (“Reding”) in view of Hastings (US 2005/0148890).
For claims 1, 11, and 17; Reding discloses:  system configured to provide a user of a mobile device with notifications communicated over a radiofrequency communications network, wherein the radiofrequency communications network includes one or more servers that transmit the notifications over the radiofrequency communications network (column 4, lines 1-5:  If the subscriber can not be reached using the primary phone number the switch then initiates a paging operation using a pager access number (PAN) associated with the subscriber), the system comprising:  an interface device communicatively paired and physically attached to the mobile device, wherein the interface device (column 3, lines 54-60:  The pager capabilities may be provided by a removable pager module which is carried with a subscriber during travel and then inserted into an enhanced telephone at the subscriber's temporary location) includes:  a notification reception component that receives a notification from the one or more servers transmitted over the radiofrequency communications network via an asynchronous paging protocol to an address for the interface device (column 4, lines 1-5:  If the subscriber can not be reached using the primary phone number the switch then initiates a paging operation using a pager access number (PAN) associated with the subscriber); and a device transmission component that transmits the notification received by the notification reception component to the mobile device over a short area communications channel established between the interface device and the mobile device (column 4, lines 10-20:  In response to the enhanced telephone pager message, the pager module automatically controls the enhanced telephone into which it is inserted to place a call to a telephone number corresponding to the switch responsible for servicing calls to the APN. This telephone number may be obtained from the pager module's memory and/or from the enhanced telephone pager message), wherein the notification is configured to cause the mobile device to establish a two-way communication session between the mobile device and the one or more servers over a wireless network channel other than the short area communications channel (column 4, lines 29-31:  Upon establishing contact with the central office switch where the call to the APN is parked, the identity of the responding party is verified. This is done in one embodiment by comparing a pager access number (PAN) and user access code (UAC) transmitted by the pager module responding to the pager message to subscriber information stored in a database located at the central office switch. If the responding party's identity is verified, the central office switch establishes a connection between the calling and called parties).
Reding does not expressly disclose, but Hastings from similar fields of endeavor teaches:  implemented by a medical facility (paragraph 83-89:  a monitoring system 10 designed to notify a caregiver, such as a clinician, of a condition of the patient that requires attention…Alarm notification subsystem 64 includes notification server 52 which acquires patient information from the patient monitoring devices 14-24 (possibly by way of central station 46 or other portion of the system), manages the initiation of notification message transmission, converts the data to proper format for transmission to notification transmitter 40, and sends the message to notification transmitter 40 via a wired connection. Notification transmitter 40 may then send the notification message and may use standard POCSAG paging protocol or other wireless data protocols (such as IEEE 802.11 protocols).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the monitoring/alert system as described by Hastings using the paging/cellular system as 
For claims 2; Reding discloses:  a mobile application that: establishes, in response to receiving the notification, a two-way communication session over a wireless network channel between the mobile device and the one or more servers associated with originally sending the notification to the mobile device over the radio communications network (column 4, lines 29-31:  Upon establishing contact with the central office switch where the call to the APN is parked, the identity of the responding party is verified. This is done in one embodiment by comparing a pager access number (PAN) and user access code (UAC) transmitted by the pager module responding to the pager message to subscriber information stored in a database located at the central office switch. If the responding party's identity is verified, the central office switch establishes a connection between the calling and called parties).
For claims 3 and 16; Reding discloses:  a mobile application that: establishes, in response to receiving the notification, a two-way communication session over a wireless network between the mobile device and the one or more servers; and transmits a message to the one or more servers that indicates the notification has been successfully received by the mobile device (column 4, lines 25-31:  Upon establishing contact with the central office switch where the call to the APN is parked, the identity of the responding party is verified. This is done in one embodiment by comparing a pager access number (PAN) and user access code (UAC) transmitted by the pager module responding to the pager message to subscriber information stored in a database located at the central office switch) includes a chat session (column 4, lines 35-40:  Upon answering the phone in response to the pager module's signal, a voice connection is established between the calling and called parties).
Upon receiving the acknowledgement signal, the pager module actives a buzzer or ringer included in the module to signal to the subscriber an incoming call).
For claims 7; Reding discloses the subject matter in claim 1 as described above in the office action.
Reding does not expressly disclose, but Hastings from similar fields of endeavor teaches:  the notification from the one or more servers transmitted over the radiofrequency communications network originates from a wearable alert transmission device that is engaged by a patient of the medical facility and communicates an alert message from the wearable alert transmission device to the one or more servers of the medical facility (paragraph 84:  Portable monitors 19 generally include sensor inputs, a display, input devices, and processing components within a common housing. Portable monitor 19 also may include a communication interface configured to couple portable monitors 19 to a central station 46 and/or hospital network 44. The communication interface of portable monitor 19 may include a wireless transceiver capable of connecting portable monitors 19 to a wireless local area network access point).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the monitoring/alert system as described by Hastings using the paging/cellular system as described by Reding.  The motivation is to improve remote access to emergency systems.
For claims 8, 14, and 19; Reding discloses the subject matter in claim 1 as described above in the office action.
Notification transmitter 40 may then send the notification message and may use standard POCSAG paging protocol or other wireless data protocols).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the monitoring/alert system as described by Hastings using the paging/cellular system as described by Reding.  The motivation is to improve remote access to emergency systems.
For claims 10; Reding discloses:  the notification is sent via a pager message, and wherein the device transmission component redirects the pager message over the short area communications channel to a mobile application of the mobile device (column 4, lines 10-20:  In response to the enhanced telephone pager message, the pager module automatically controls the enhanced telephone into which it is inserted to place a call to a telephone number corresponding to the switch responsible for servicing calls to the APN. This telephone number may be obtained from the pager module's memory and/or from the enhanced telephone pager message).
For claims 20; Reding discloses the subject matter in claim 1 as described above in the office action.
Reding does not expressly disclose, but Hastings from similar fields of endeavor teaches:  the server is a server within a medical facility configured to send alert messages to employees of the medical facility, and wherein the peripheral device is associated with an employee of the medical facility (paragraph 94-95:  Clinicians may carry caregiver receivers 58-62 to keep apprised of conditions of patients for which they are responsible and/or other patients).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the monitoring/alert system as described by Hastings using the paging/cellular system as described by Reding.  The motivation is to improve remote access to emergency systems.

Claims 5, 6, 13, 15, and 18are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reding in view of Hastings as applied to claim 1 above, and further in view of Tsaliah et al. (US 2015/0222756) (“Tsaliah”).
For claims 5, 13, and 18; Reding discloses the subject matter in claim 1 as described above in the office action.
Reding does not expressly disclose, but Hastings from similar fields of endeavor teaches:  the interface device is a Bluetooth peripheral that communicates with the mobile device over a Bluetooth communication channel established between the mobile device and the Bluetooth peripheral (paragraph 234:  Peripheral device 90 may also include a transceiver (preferably a low-power transceiver such as a short-range link transceiver). The transceiver may use a wireless protocol such as an IEEE 802 wireless protocol or a BLUETOOTH.TM. protocol).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the monitoring/alert system as described by Hastings using the paging/cellular system as described by Reding.  The motivation is to improve remote access to emergency systems.
Reding does not expressly disclose, but Tsaliah from similar fields of endeavor teaches:  smartphone (paragraph 34).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the monitoring/alert 
For claims 6 and 15; Reding discloses:  the interface device attaches to the mobile device (column 3, lines 54-60:  The pager capabilities may be provided by a removable pager module which is carried with a subscriber during travel and then inserted into an enhanced telephone at the subscriber's temporary location).
Reding does not expressly disclose, but Tsaliah from similar fields of endeavor teaches:  attach on the back (figure 2a, 45).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the monitoring/alert system as described by Tsaliah using the paging/cellular system as described by Reding.  The motivation is to improve remote access to emergency systems.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reding in view of Hastings as applied to claim 1 above, and further in view of Narayanaswami et al. (US 6,477,117) (“Narayanaswami”).
For claim 9; Hastings discloses the subject matter in claim 1 as described above in the office action.
Hastings does not expressly disclose, but Narayanaswami from similar fields of endeavor teaches:  the asynchronous paging protocol is a FLEX protocol or a reFLEX protocol (column 4, lines 60-65).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the protocol as described by Narayanaswami in the paging system as described by Hastings.  The motivation is to used well-known protocols.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reding in view of Hastings as applied to claim 1 above, and further in view of Harris et al. (US 8,510,409) (“Harris”).
For claim 12; Hastings discloses the subject matter in claim 11 as described above in the office action.  Hastings discloses:  receiving the notification at a mobile application of the mobile device; indicate to the server that the notification was received by the mobile application (paragraph 74:  In a typical bi-directional communications configuration, the caregiver may be able to silence future pages from the alarm notification system upon assessment of the information provided by the system. In some embodiments the caregiver receiver will be able to actually acknowledge and reset the patient monitoring system alarm if the alarm notification system functions as a primary alarm enunciator) (paragraph 101:  caregiver receivers 58-62 may forward data from one caregiver receiver 62 to a second caregiver receiver 60 or other portable electronic device…caregiver receivers 58-62 may silence alarms by sending a command to monitors 14-19 over the hospital network).
Hastings does not expressly disclose, but Harris from similar fields of endeavor teaches:  opening, via the mobile application, a TCP socket to the server; and calling, via the TCP socket, an application programming interface (column 5-6:  the application 41 includes calls 56 to TCP socket API functions of a TCP layer 58 in the network layer 35 in order to establish a TCP connection to a remote destination).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the connection establishment as described by Harris in the paging system as described by Hastings.  The motivation is to use well-known protocols.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okajima et al. (US 2019/0230623); Okajima discloses a pager module connecting to a smartphone via bluetooth.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466